Shearing, J.,
dissenting
with whom Steffen, C. J., agrees:
In 1978, Robert Cohen was indicted and accused of an infamous crime against nature and statutory rape. He fled to Israel, and a bench warrant for his arrest was issued. He was eventually found, arrested and extradited from Israel. In 1982, Cohen was convicted of statutory rape. In 1989, the State Gaming Control Board (“the Board”) filed a disciplinary complaint against Cohen to revoke his gaming license for the Downtowner Hotel based upon his conviction. Concerned about the timeliness of its action, *185in 1990 the Board entered into an agreement (“the stipulation”) with Cohen to dismiss the complaint in consideration of Cohen’s payment of a $2,000 fine. The stipulation also provided that Cohen’s gaming license for the Downtowner Hotel would expire in March 1994 and that the dismissed disciplinary complaint would not be used as the sole basis for the Board’s recommendation to deny “any subsequent applications.” The Nevada Gaming Commission (“the Commission”) approved the stipulation.
Cohen applied for another license for the Downtowner Hotel to be effective after the March 1994 expiration. Based on the stipulation and the fact that there had been no additional problems since 1990, the Board recommended Cohen’s application for approval. The Commission followed the Board’s recommendation and granted Cohen another gaming license for the Down-towner Hotel.
In May 1994, Cohen applied for a gaming license for a new location, the Center Strip Inn, for which he had never held a license. At the hearing before the Board, the Board made clear that the stipulation was for the Downtowner Hotel only and did not cover any other locations. The Board recommended denial of Cohen’s gaming license application for the Center Strip Inn. The Commission agreed with the Board and denied Cohen’s application.
Cohen filed a petition for judicial review and a complaint in district court alleging breach of contract and equitable estoppel and seeking declaratory relief and damages. The district court held that under Nevada law there is no appeal from a denial of a gaming license application and granted the motion to dismiss. I agree with the district court.
The Nevada Legislature has made it crystal clear that the Nevada Gaming Commission has the absolute power and authority to deny any application for a gaming license. NRS 463.220(7) provides: “The commission has full and absolute power and authority to deny any application for any cause it deems reasonable.” In NRS 463.0129 the legislature has declared the public policy of this state regarding gaming and has stated “[n]o applicant for a license or other affirmative commission approval has any right to a license or to the granting of the approval sought.” Furthermore, “[¡Judicial review is not available for actions, decisions and orders of the commission relating to the denial of a license or to limited or conditional licenses.” NRS 463.318(2). In Parks v. Watson, 716 F.2d 646, 657 (9th Cir. 1983), the court said of the statutory language regarding the Commission’s responsibility that “[i]t is difficult to conceive of language which could more forcefully leave a decision to the unbridled discretion of an agency.”
*186In State of Nevada v. Rosenthal, 93 Nev 36, 559 P.2d 830, 434 U.S. 803 (1977), this court upheld the constitutionality of the licensing procedures of the Gaming Control Act. This court stated:
The licensing and control of gaming requires special knowledge and experience. Nev. Tax Com. v. Hicks, 73 Nev. 115, 119, 310 P.2d 852 (1957); Dunn v. Tax Commission, supra. In Hicks, this court observed “the risks to which the public is subjected by the legalizing of this otherwise unlawful activity are met solely by the manner in which licensing and control are carried out. The administrative responsibility is great.” Id. at 120.
The legislature has been sensitive to these basic concepts. Members of the Gaming Control Board and Gaming Commission must have special qualifications suited to the important duties with which they are charged. NRS 463.023; 463.040. Their powers are comprehensive. NRS 463.ISO-144. Court intrusion is limited. As we noted in Gaming Control Bd. v. Dist. Ct., 82 Nev 38, 409 P.2d 974 (1966): “Any effort to obstruct the orderly administrative process provided by the Gaming Control Act casts serious doubt upon the ability of Nevada to control the privileged enterprise of gaming. Control does not exist if regulatory procedures are not allowed to operate. Courts owe fidelity to the legislative purpose. . .” Id. at 40. Indeed, judicial review is confined to a final decision or order of the Commission and then only in specified instances.
Id. at 41, 559 P.2d at 833-34.
In Rosenthal, this court went on to point out that the statutes distinguish between disciplinary action against existing licensees where court review is available and the granting of a new license which is not reviewable. Id. at 42, 559 P.2d at 834. Judicial review is afforded under the provisions of NRS 463.310 and 463.315 regarding review of disciplinary matters and NRS 463.343(1) regarding interpretation of statutes and regulations, but not under NRS 463.318(2) which provides “[jjudicial review is not available for actions, decisions and orders of the commission relating to the denial of a license or to limited or conditional licenses.”
Despite the clear mandate of the Nevada Legislature that no judicial review is available for denial of a new gaming license, Cohen has sought this judicial review. He has also couched his complaint in terms of a claim for declaratory relief, a claim for breach of contract and damages, as well as a claim that the Board and Commission are equitably estopped from denying him a *187license. However, all the claims essentially ask the court to review a decision of the Nevada Gaming Commission to deny a gaming license. Neither this court, nor the district court, is authorized to do that. NRS 463.318(2).
This court has held that parties cannot circumvent the dictates of NRS Chapter 463 by petitioning the court under the Uniform Declaratory Act, NRS Chapter 30. State of Nevada v. Glusman, 98 Nev. 412, 418, 651 P.2d 639, 643. In Glusman, the issue was the availability of injunctive relief, but the same principle is applicable here. Allowing relief under Chapter 30, where Chapter 463 forbids such relief, would render Chapter 463 nugatory and allow effective avoidance of the provisions specifically designed to regulate gaming in Nevada.
Cohen has asked the court to order the Commission to grant him a license. There is no jurisdiction for the court to do so. NRS 463.343(5) prohibits the court from granting any injunctive relief to any applicant for licensing. Furthermore, Cohen’s request is based on the stipulation signed by the Board under which the Board agreed not to use Cohen’s prior conviction as the sole basis for recommending a denial of his application. Even if the stipulation had been meant to apply to a new license and not just to the existing license at the Downtowner, the Commission has the sole authority to grant a license. Subsumed within that authority is the authority to decide how much weight to afford the stipulation. The Commission is not a party to the stipulation and cannot, consistent with its statutory duties, be bound by it.
Cohen’s action seeking damages is also without merit. Even if NRS Chapter 463 were not abundantly clear in giving absolute, exclusive jurisdiction over the granting or denial of gaming licenses to the Commission, the state agencies would remain immune from liability. NRS 41.032 provides, in relevant part:
[No] action may be brought under NRS 41.031 or . . . against ... an officer or employee of the state or any of its agencies or political subdivisions which is:
2. Based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of the state or any of its agencies or political subdivisions or of any officer [or] employee ... of any of these, whether or not the discretion involved is abused.
This court has defined discretionary acts as those which “require the exercise of personal deliberation, decision and judgment.” Travelers Hotel v. City of Reno, 103 Nev. 343, 345-6, 741 P.2d 1353, 1354 (1987). This court has consistently held that the granting, withholding or revoking of a privileged license is a *188discretionary act. County of Esmeralda v. Grogan, 94 Nev. 723, 725, 587 P.2d 34, 35 (1978). Clearly the denial of a license is a discretionary decision which renders the decisionmaker immune from suit. The federal district court in Rosenthal v. State of Nevada, 514 F. Supp. 907, 914 (D. Nev. 1981), explained the underlying policy reasons as follows:
The members of the State Gaming Control Board and the Nevada Gaming Commission are charged with the awesome responsibility of regulating the gaming industry in Nevada and keeping undesirable elements out of the gaming industry. In this important area of public interest where the decisions made by these individuals often involve millions of dollars and the reputation of a whole state, there is a danger that a person who receives an adverse decision will retaliate and seek vengeance in the courts. The discretion and judgment of these officials in initiating administrative proceedings and in deciding matters of great public importance might be affected if their immunity from damages arising from those decisions was less than complete.
(Citations omitted.)
For the foregoing reasons, I would affirm the order of the district court dismissing Cohen’s complaint.